On Rehearing
BONE, Judge.
On application for rehearing counsel in brief states:
“Appellant further respectfully moves the Court to extend its opinion so as to rule upon the Assignment of Error No. 7 argued on Proposition of Law IV, which assignment, appellant submits, raises an important point of law, which point has not been passed upon by the appellate courts of Alabama and was not covered by the trial court’s oral charge.”
It is our opinion that the lower court properly refused defendant’s requested charge “a” which is as follows:
“I charge you gentlemen of the jury that if you believe the evidence of defendant that it did not receive the letter testified to by plaintiff, then I charge you the law presumes that such letter was not properly stamped, posted or addressed to defendant.”
No error can be attached to the lower court’s refusal to give the above charge since this court is of the opinion this charge is not a request for the affirmative charge and is a belief charge. In civil cases affirmance or reversal will not be predicated on refusal or the giving of such “belief” charges unless they are requests for the affirmative charge. So called “belief” charges have been denounced as erroneous in civil cases because the jury *232verdict must be reached after becoming “reasonably satisfied” from the evidence, See Cain v. Skillin, 219 Ala. 228, 233(9), 121 So. 521, 64 A.L.R. 1022, and Wesson v. State, 251 Ala. 33, 36 So.2d 361.
Opinion extended.
Application for rehearing overruled.